PER CURIAM.
Appellant seeks review of a partial final judgment in the amount of $400.00 entered against it in a garnishment proceeding brought by a judgment creditor of Luis C. Diaz and Cecelia Diaz who were depositors in appellant’s bank. The bank contends that the court erred in holding that the deposits which it held in the names of Luis C. Diaz or Cecelia Diaz, In Trust for Miguel Diaz and Luis C. Diaz, Jr., were the property of the judgment debtors.
We have considered the briefs and complete record before us in the light of the rule that judgments arrive in this court with a presumption of correctness and have concluded that no reversible error has been made to appear.
Affirmed.